Citation Nr: 1735008	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  16-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for left nasal pharynx squamous cell carcinoma.

2.  Entitlement to service connection for liver metastatic non-small cell carcinoma.

3.  Entitlement to an initial rating in excess of 30 percent for actinic keratosis and basal cell carcinoma with residual scarring.

4.  Entitlement to an initial rating in excess of 20 percent for left shoulder degenerative joint disease with impingement.  


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1963 in the United States Navy.  He died in May 2017, and the appellant is his surviving spouse.  

In July 2017, the appellant filed a request for substitution for the claims pending at the time of the Veteran's death.  As the surviving spouse of the Veteran, the Board finds that she is a valid substitute claimant for the issues on appeal.  38 U.S.C.A. § 5121A (West 2014).  Although the Agency of Original Jurisdiction (AOJ) did not review her request in the first instance, there is no prejudice to the appellant as the Board is herein granting her request.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from February 2015 and May 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

In his April 2016 and August 2016 Substantive Appeals, the Veteran requested a videoconference hearing before the Board.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the appellant for a hearing before the Board in accordance with the Veteran's request.  

The appellant should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




